DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 04/05/2022.
Claims 1-2 and 12-13 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 14, filed 04/05/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of drawings (Figs. 1-3 and 11) has been withdrawn. 
Applicant’s arguments, see Page 15, filed 04/05/2022, with respect to the specification objection have been fully considered and are persuasive. The objection of specification has been withdrawn. 
Applicant’s arguments, see Page 15, filed 04/05/2022, with respect to the claim objection have been fully considered and are persuasive. The objection of Claims 1 and 12-13 has been withdrawn. 
Applicant's arguments, see Pages 15-20, filed 04/05/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 16: “As described throughout the Applicant's specification, and as discussed during the Examiner Interview, the claimed technology provides technical improvements for facilitating these presentations. For example, the claimed technology provides technical improvements to better connect content promoters with appropriate digital media content for presentation, such as filtering features to help connect content promoters with digital media content having specified content characteristics. (See., e.g., Specification at ¶ [0017].)”. Examiner respectfully disagrees because the claims and Paragraph [0017] provides an improvement of the process for connecting content promoters and artists for content promotion transactions, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examiner respectfully disagrees Applicant’s argument on Pages 17-18: “The Applicant respectfully submits that the claims do not recite a certain method of organizing human activity or any other judicial exception. To the extent (if at all) the claims involve an abstract idea, any such abstract idea is not recited in the claims themselves. As described throughout the Applicant's specification, the claimed technology relates to specific technical operations performed for facilitating an arrangement for the presentation of digital media content during an event. Therefore, the claims should be found eligible at Step 2A, Prong Two... Although the Applicant's claims may relate to a commercial or legal interaction, the claims are not "squarely about creating a contractual relationship," in contrast to the claims in buySAFE. (See MPEP § 2106.04(a)(2).) Instead, the Applicant's claims relate to a technical solution to facilitate the presentation of digital media content during a slot at an event. For example, as discussed during the Examiner Interview, the claimed technology provides a filtering feature to better connect content promoters with digital media content having certain specified content characteristics. Such a solution is in contrast to the claims of buySAFE, which merely recited the abstract idea of using a computer to offer a transaction performance guaranty service - in other words, buySAFE was merely claiming the use of a computer to create a contractual relationship. (See buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350 (Fed. Cir. 2014).)”. Examiner respectfully disagrees because the steps of receiving, publishing, retrieving, displaying, providing, charging the artist the price associated with the available slot, and remitting the charged price to the content promoter are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The “computing system” and the “interface” are considered as additional elements that are recited at a high level of generality and merely invoked as a tool to perform a process for connecting content promoters and artists for content promotion transactions. In addition, see also above discussion relates to MPEP 2106.05(a)II.
Examiner respectfully disagrees Applicant’s argument on Pages 18-19: “Claims are eligible at Step 2A, Prong Two, for example, when they provide an improvement to technology or a technical field, or when they apply or use a judicial exception in a meaningful way beyond generally linking the judicial exception to a particular technological environment. The Applicant's claims include multiple features or combinations of features that integrate any alleged judicial exception into a practical application. For example, the following feature of claims 1 and 13 integrates the alleged judicial exception into a practical application: wherein the interface is configured to: receive, from an artist of the multiple artists, a selection of a filter associated with a content characteristic, retrieve, from  a store of content characteristic information associated with available slots, listings for multiple slots having the content characteristic associated with the selected filter, and display the listings for the multiple slots having the content characteristic”. Examiner respectfully disagrees because the claims provides an improvement of the process for connecting content promoters and artists for content promotion transactions, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” In addition, the interface in the claimed invention represents just receiving the input (e.g., a selection of a filter associated with a content characteristic), retrieving data, and showing the result of the abstract idea (e.g., listings for the multiple slots having the content characteristics). 
Examiner respectfully disagrees Applicant’s argument on Page 20: “The Applicant's claims include multiple features and combinations of features that are not well-understood, routine, or conventional activity in the field. Additionally, the Applicant's claims include non-conventional and non-generic arrangements of components, such that the claims provide significantly more than a judicial exception. For example, claims 1 and 13 include the feature discussed above in relation to Step 2A, Prong Two, and this feature is not well-understood, routine, or conventional activity in the field. Additionally, the foregoing feature is included in a non-conventional and non-generic arrangement of components that provides an inventive concept.” Examiner respectfully disagrees because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of using a computer system to perform a process for connecting content promoters and artists for content promotion transactions amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, these claims are not patent eligible.
With respect to the remarks related to the 35 U.S.C. 103 rejection, the references used in previous rejection do not teach the claim amendments except the limitation “display the listings ...”, and the updated rejection now relies on the new reference (Whilby) to teach the claim amendments except the limitation “display the listings ...”. Examiner respectfully disagrees Applicant’s argument on Page 22: “Instead, cited portions of Morgan disclose only that artists can "view the published schedules of DJ's [sic]" and that service providers post a schedule "which will be visible to all users within the application." (Morgan, ¶¶ [0004] & [0018].) These portions of Morgan fail to disclose an interface that ... displays the listings.” Examiner respectfully disagrees because Paragraphs [0011] and [0012] of Morgan still teach the limitation “display the listings...” (See Claim Rejections - 35 USC § 103 below for further discussion). Other remarks are considered to be moot in view of the updated rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "an interface" in Lines 1-2. Claim 1 also recites the limitation “an interface” in Line 17. It is unclear whether “an interface” in Claim 9 corresponds to the previously recited “interface” in Claim 1. For examining purposes, the limitations in Claims 1 and 9 are interpreted to be the same limitation. Therefore, Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for connecting content promoters and artists for content promotion transactions) and “an article of manufacture” (non-transitory computer-readable medium for connecting content promoters and artists for content promotion transactions) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method for connecting content promoters and artists for content promotion transactions, the method comprising: 
receiving, at …, performance information comprising: 
parameters characterizing an event in which a content promoter will be participating, the parameters including a date and a time of the event; and 
information about at least one available slot at the event during which the content promoter is willing to present digital media content, the information about each available slot at the event including characteristics of desired digital media content specified by the content promoter for the available slot and a price at which the content promoter is willing to present the digital media content during the available slot; 
publishing, by …, the performance information, 
wherein the published performance information is accessible to multiple artists via ..., and 
wherein ... is configured to: 
receive, from an artist of the multiple artists, a selection of a filter associated with a content characteristic, 
retrieve, from a store of content characteristic information associated with available slots, listings for multiple slots having the content characteristic associated with the selected filter, and 
display the listings for the multiple slots having the content characteristic;
receiving, by …, in response to the published performance information, an artist submission for an available slot at the event, the artist submission including digital media content associated with the artist; 
providing, to the content promoter, the received digital media content associated with the artist; 
receiving, from the content promoter, an indication that the received digital media content is accepted for the available slot; and 
charging the artist the price associated with the available slot and remitting the charged price to the content promoter after the received digital media content has been presented by the content promoter.
Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, publishing, retrieving, displaying, providing, charging the artist the price associated with the available slot, and remitting the charged price to the content promoter are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “computing system” and “interface”. The claim as a whole merely describes how to generally “apply” the concept of receiving, publishing, providing, and charging the artist the price associated with the available slot and remitting the charged price to the content promoter by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for connecting content promoters and artists for content promotion transactions. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for connecting content promoters and artists for content promotion transactions amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The method of claim 1, wherein the received digital media content is a music track, and wherein ... is further configured to receive a selection of an event filter or a promoter filter and display available slots responsive to the event filter or the promoter filter.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites an additional element – “the interface”. This additional element is recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for connecting content promoters and artists for content promotion transactions amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claims 3-8 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the characteristics of desired digital media content include one or more of genre, vibe, tempo, or BPM” in Claim 3, by defining “wherein the event is a setlist and the content promoter is a DJ” in Claim 4, by defining “wherein the information about each available slot at the event further includes a slot time or slot length” in Claim 5, by defining “wherein the artist submission further includes a message to the promoter or characteristics of the submitted digital media content” in Claim 6, by defining “wherein the event is a social media post, live stream, or other online performance and the promoter is an influencer” in Claim 7, and by defining “wherein the parameters characterizing the event further include an expected number of impressions” in Claim 8. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims
are not patent eligible.
Claim 9 recites the following limitations:
The method of claim 1, further comprising generating … to allow the content promoter to review received digital media content for the available slot prior to accepting digital media content for the available slot.
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 does not integrate the abstract idea into practical application. Claim 9 recites an additional element – “an interface”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for connecting content promoters and artists for content promotion transactions amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 10 recites the following limitations:
The method of claim 1, wherein the available slot at the event is associated with a date and time for the available slot, the method further comprising: providing, to the content promoter at or before the date and time for the available slot, a reminder notification to present the received digital media content during the available slot.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim
is not patent eligible.
Claim 11 recites the following limitations:
The method of claim 1, further comprising: analyzing, by …, the received digital media content for at least one of the characteristics of desired digital media content specified by the promoter.
Claim 11 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Claim 11 recites an additional element – “the computing system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for connecting content promoters and artists for content promotion transactions amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
The method of claim 1, wherein the price at which the content promoter is willing to present the digital media content during the available slot is an ask price, and wherein the artist submission includes a bid price for the available slot that is less than the ask price, the method further comprising: 
receiving, from the content promoter, an indication that the bid price for the available slot is accepted.
Claim 12 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim
is not patent eligible.
Claim 13 recites the following limitations:
… to perform operations comprising: 
receiving, at …, performance information comprising: 
parameters characterizing an event in which a content promoter will be participating, the parameters including a date and a time of the event; and 
information about at least one available slot at the event during which the content promoter is willing to present digital media content, the information about each available slot at the event including characteristics of desired digital media content specified by the content promoter for the available slot and a price at which the content promoter is willing to present the digital media content during the available slot; 
publishing, by …, the performance information, 
wherein the published performance information is accessible to multiple artists via ..., and 
wherein ... is configured to: 
receive, from an artist of the multiple artists, a selection of a filter associated with a content characteristic, 
retrieve, from a store of content characteristic information associated with available slots, listings for multiple slotsResponse to Non-Final Office Action dated November 5, 2021 having the content characteristic associated with the selected filter, and 
display the listings for the multiple slots having the content characteristic; 
receiving, by …, in response to the published performance information, an artist submission for an available slot at the event, the artist submission including digital media content associated with the artist; 
providing, to the content promoter, the received digital media content associated with the artist; 
receiving, from the content promoter, an indication that the received digital media content is accepted for the available slot; and 
charging the artist the price associated with the available slot and remitting the charged price to the content promoter after the received digital media content has been presented by the content promoter.
Step 2A, Prong 1: The limitations for Claim 13 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, publishing, retrieving, displaying, providing, charging the artist the price associated with the available slot, and remitting the charged price to the content promoter are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 13 recites additional elements – “a non-transitory computer-readable medium carrying instructions that, when executed by a computing system, cause the computing system”, “the computing system”, “an interface”. The claim as a whole merely describes how to generally “apply” the concept of receiving, publishing, providing, and charging the artist the price associated with the available slot and remitting the charged price to the content promoter by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for connecting content promoters and artists for content promotion transactions. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for connecting content promoters and artists for content promotion transactions amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 14-19 are directed to substantially the same abstract idea as Claim 13 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 13 such as by defining “wherein the event is a setlist, the content promoter is a DJ, and the received digital media content is a music track” in Claim 14, by defining “wherein the characteristics of desired digital media content include one or more of genre, vibe, tempo, or BPM” in Claim 15, by defining “wherein the information about each available slot at the event further includes a slot time or slot length” in Claim 16, by defining “wherein the artist submission further includes a message to the promoter or characteristics of the submitted digital media content” in Claim 17, by defining “wherein the event is a social media post, live stream, or other online performance and the promoter is an influencer” in Claim 18, and by defining “wherein the parameters characterizing the event further include an expected number of impressions” in Claim 19. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims
are not patent eligible.
Claim 20 recites the following limitations:
The non-transitory computer-readable medium of claim 13, the operations further comprising: analyzing, by …, the received digital media content for at least one of the characteristics of desired digital media content specified by the promoter.
Claim 20 is directed to substantially the same abstract idea as Claim 13 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 20 does not integrate the abstract idea into practical application. Claim 20 recites an additional element – “the computing system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for connecting content promoters and artists for content promotion transactions amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US PG Pub. No. 2018/0204236 A1; hereinafter "Morgan") in view of Lewis et al. (US PG Pub. No. 2019/0340605 A1; hereinafter "Lewis") and Whilby; Omar (US PG Pub. No. 2021/0097630 A1; hereinafter "Whilby").
Regarding Claim 1, Morgan teaches … for connecting content promoters and artists for content promotion transactions (See “Spinfire is a digital club-marketing platform delivered on a native mobile application that supports direct targeting to any club or event servicer enabling the ability to manage music campaigns. It was created for the purpose of connecting music Artists with DJ's to have songs played at clubs or events upon demand.” in Abstract and “The purpose of this mobile application is to provide a digital marketplace platform for the purpose of matching service requestors (Music Artists) with service providers (DJs). Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content.” in Paragraph [0003]), …: receiving, …, performance information comprising: parameters characterizing an event in which a content promoter will be participating, the parameters including a date and a time of the event (See “Artists will be able to view the published schedules of DJ's and submit requests to have songs played at that club or event location for the agreed upon fee.” in Paragraph [0004] wherein the “published schedules of DJ” is considered to be “a date and a time of the event”); and information about at least one available slot at the event during which the content promoter is willing to present digital media content, the information about each available slot at the event including characteristics of desired digital media content specified by the content promoter for the available slot (See “Artists will be able to view the published schedules of DJ's and submit requests to have songs played at that club or event location for the agreed upon fee.” in Paragraph [0004], “Service requestors are able to purchase the timeslots from the service provider of choice. This is accomplished by selecting a posted schedule by the service provider (DJ). DJ schedules can be viewed via two screens—Request a Spin and the Community screen.” in Paragraph [0011], and “Service providers post their schedule and location for services, which will be visible to all users within the application.” in Paragraph [0018]) and a price at which the content promoter is willing to present the digital media content during the available slot (See “Service providers set pricing for their services and can be unique for every event location where they offer services.” in Paragraph [0019]).
Morgan also teaches publishing, …, the performance information, wherein the published performance information is accessible to multiple artists via an interface (See “Service providers post their schedule and location for services, which will be visible to all users within the application.” in Paragraph [0018], “Artists will be able to view the published schedules of DJ's and submit requests to have songs played at that club or event location for the agreed upon fee.” in Paragraph [0004], and “Service providers can manage, add, update and delete their schedules through the user interface.” in Paragraph [0020]), and wherein the interface is configured to: ... display the listings for the multiple slots having the content characteristic (See “Service requestors are able to purchase the timeslots from the service provider of choice. This is accomplished by selecting a posted schedule by the service provider (DJ). DJ schedules can be viewed via two screens—Request a Spin and the Community screen.” in Paragraph [0011] and “The search function can be accessed by either the Request a Spin or Community page. Service requestors are able to search by service provider name. Results will return all registered service providers (DJ's) that match that name and that have at least one scheduled event. Service requestors are also able to search by venue. Results will return the schedules for all service providers (DJ's) scheduled at that venue. Service requestors are able to search for service providers by city. Results will return clubs and service providers registered in that city. The searching capability for this functionality incorporates the Google search engine to return results via a Google API.” in Paragraph [0012].); receiving, …, in response to the published performance information, an artist submission for an available slot at the event, the artist submission including digital media content associated with the artist (See “Artists will be able to view the published schedules of DJ's and submit requests to have songs played at that club or event location for the agreed upon fee.” in Paragraph [0004], “Service requestors must also have a song uploaded in order to complete the purchase transaction.” in Paragraph [0014]); providing, to the content promoter, the received digital media content associated with the artist (See “The music content is delivered to the service provider (DJ) via web services.” in Paragraph [0015]); receiving, from the content promoter, an indication that the received digital media content is accepted for the available slot (See “When a service requestor's digital content is delivered to the DJ, the DJ can choose to accept or decline the request. Artists are notified in either case by receipt of in app push notifications.” in Paragraph [0016]); and charging the artist the price associated with the available slot (See “Artists will be able to view the published schedules of DJ's and submit requests to have songs played at that club or event location for the agreed upon fee. Payment is only required upon acceptance of the request…” in Paragraph [0004] and “Service requestors will receive notice of payment process completion and the receipt delivered via email.” in Paragraph [0017]) and remitting the charged price to the content promoter after the received digital media content has been presented by the content promoter (See “Payment is … disbursed to DJ's after proof of completion of services are delivered. DJ's will use our “Proof of Play” delivery process to return an audio and visual recording to demonstrate completion of the service request.” in Paragraph [0004] and Fig. 3).
Although Morgan teaches all of the above limitations, including performing the claimed limitations using at least a smart phone, Morgan does not explicitly teach “a computer-implemented method, ... the method comprising ..., at a computing system”. However, Lewis teaches a computer-implemented method ..., the method comprising and at a computing system (See “The present disclosure may be embodied in a system, a method, and/or a computer program product.” in Paragraph [0049], “There is a desire for a computing technology to electronically incentivize a music performer (e.g. a disc jockey (DJ)) to electronically perform a music piece (e.g. a song) in order to provide a licensing revenue for such performance to a music artist associated with the music piece (e.g. an indie artist).” in Paragraph [0003], and also see at least Paragraph [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan to include the explicitly language of a computing system performing a method in the context of a DJ promoting an artist’s song, as taught by Lewis because it is merely the use of old and well-known elements that yield predictable results. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable.
Morgan in view of Lewis does not explicitly teach; however, Whilby teaches wherein the interface is configured to: receive, from an artist of the multiple artists, a selection of a filter associated with a content characteristic (See “FIG. 6 is a Sound Capsul artist profile creation page where an artist can enter complete details about the artist. In this profile creation page, the user (here, an artist) is provided with a plurality of fields where the user can provide the required details. The fields on this screen include: ... an Artist Genre Selection List (6.4) that when clicked takes the user (artist) to a drop down menu where the user can select the genre of music performed by the artist...” in Paragraph [0101]), and retrieve, from a store of content characteristic information associated with available slots, listings for multiple slots having the content characteristic associated with the selected filter (See “This method provides a secure technology-based platform for access by authorized users; provides a mobile and web-based or mobile-app-based graphical user interface, whereby an individual and/or group user(s), via multiple media (video, audio, photographic, text or combinations thereof), can ..., store, retrieve and/or disseminate content in an ad hoc or prompted manner regarding musical artists, musical events, promoters, DJs, MCs and hosts for such events, venues for such events and the like as described herein; provides server or cloud-based storage to store such content; and provides multiple options to such user(s) for retrieving such content, including, direct download.” in Paragraph [0180]. It can be seen that web-based or mobile-app-based graphical user interface is capable of retrieving listings for multiple slots having the content characteristic associated with the selected filter from a store of content characteristic information associated with available slots.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan in view of Lewis to include the interface described above, as taught by Whilby in order to provide users for fast viewing and accessing of a plurality of connected or related user’s specific plurality of events details or actions and activities items in a user-friendly manner. (See Paragraph [0006] of Whilby).
Regarding Claim 2, Morgan in view of Lewis and Whilby teaches all the limitations of Claim 1 as described above. Morgan also teaches wherein the received digital media content is a music track (See “The purpose of this mobile application is to provide a digital marketplace platform for the purpose of matching service requestors (Music Artists) with service providers (DJs). Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content.” in Paragraph [0003] and “Artists will be able to view the published schedules of DJ's and submit requests to have songs played at that club or event location for the agreed upon fee.” in Paragraph [0004]), and wherein the interface is further configured to ... display available slots responsive to the event filter or the promoter filter (See “Service requestors are able to purchase the timeslots from the service provider of choice. This is accomplished by selecting a posted schedule by the service provider (DJ). DJ schedules can be viewed via two screens—Request a Spin and the Community screen.” in Paragraph [0011] wherein the “DJ’s schedules” are considered to be the “available slots” and “The search function can be accessed by either the Request a Spin or Community page. Service requestors are able to search by service provider name. Results will return all registered service providers (DJ's) that match that name and that have at least one scheduled event. Service requestors are also able to search by venue. Results will return the schedules for all service providers (DJ's) scheduled at that venue. Service requestors are able to search for service providers by city. Results will return clubs and service providers registered in that city. The searching capability for this functionality incorporates the Google search engine to return results via a Google API.” in Paragraph [0012].)
Morgan in view of Lewis does not explicitly teach; however, Whilby teaches wherein the interface is further configured to receive a selection of an event filter or a promoter filter (See “FIG. 28 is a Sound Capsul event filter by date page where a user can view all the events. It consists of a Current Event Filter Button (28.1) that when pressed, allows the user to view all the of events currently available in the “Sound Capsul” network.” in Paragraph [0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan in view of Lewis to include the interface described above, as taught by Whilby in order to provide users for fast viewing and accessing of a plurality of connected or related user’s specific plurality of events details or actions and activities items in a user-friendly manner. (See Paragraph [0006] of Whilby).
Regarding Claim 3, Morgan in view of Lewis and Whilby teaches all the limitations of Claims 1 and 2 as described above. Morgan does not explicitly teach; however, Lewis teaches wherein the characteristics of desired digital media content include one or more of genre, vibe, tempo, or BPM (See “As shown in FIG. 2, in block 202, based on communication with the server, a computer (e.g. smartphone, tablet, desktop, laptop, wearable) creates a DJ profile (e.g. mobile app, web application). In block 204, based on communication with the server, the DJ profile registers with the server. In block 206, based on communication with the server, the DJ profile links to music promotional service to get tracks/video. In block 208, based on communication with the server, the DJ profile on promotional service allows service to target music to DJ profile by genre/location/demographic profiling.” in Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan to include genre as one of the characteristics of desired digital media contents, as taught by Lewis in order to help artists in finding appropriate event/venue to play their songs. 
Regarding Claim 5, Morgan in view of Lewis and Whilby teaches all the limitations of Claim 1 as described above. Morgan also teaches wherein the information about each available slot at the event further includes a slot time or slot length (See “Artists will be able to view the published schedules of DJ's and submit requests to have songs played at that club or event location for the agreed upon fee.” in Paragraph [0004] and “Service requestors are able to purchase the timeslots from the service provider of choice. This is accomplished by selecting a posted schedule by the service provider (DJ). DJ schedules can be viewed via two screens—Request a Spin and the Community screen.” in Paragraph [0011]).
Regarding Claim 6, Morgan in view of Lewis and Whilby teaches all the limitations of Claim 1 as described above. Morgan also teaches wherein the artist submission further includes a message to the promoter or characteristics of the submitted digital media content (See “Service requestors (Artists) set up account profiles describing the genre of the digital content they are marketing as well as listing their hometown.” in Paragraph [0009], “The account management service allows you to maintain your profile and music content. Service requestors are able to upload up to (5) mp3 files containing the digital content they want to market and promote.” in Paragraph [0011], “Service requestors must also have a song uploaded in order to complete the purchase transaction. The digital content submitted by the service requestor is reviewed for format compatibility.” in Paragraph [0014], and “The music content is delivered to the service provider (DJ) via web services.” in Paragraph [0015]).
Regarding Claim 9, Morgan in view of Lewis and Whilby teaches all the limitations of Claim 1 as described above. Morgan also teaches generating an interface to allow the content promoter to review received digital media content for the available slot prior to accepting digital media content for the available slot (See “Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content. Submission of content to be marketed, the review and acceptance of content to be marketed, ... and the viewing and proof that content was marketed as requested are all contained within the mobile application.” in Paragraph [0003], “Service requestors are able to purchase the timeslots from the service provider of choice. This is accomplished by selecting a posted schedule by the service provider (DJ). DJ schedules can be viewed via two screens—Request a Spin and the Community screen.” in Paragraph [0011], “The music content is delivered to the service provider (DJ) via web services.” in Paragraph [0015], and “When a service requestor's digital content is delivered to the DJ, the DJ can choose to accept or decline the request.” in Paragraph [0016]. It can be seen that the mobile application is capable of generating an interface to allow content promoters (e.g. DJ’s) to review received digital media content for the available slot prior to accepting digital media content for the available slot.).
Regarding Claim 11, Morgan in view of Lewis and Whilby teaches all the limitations of Claim 1 as described above. Morgan does not explicitly teach; however, Lewis teaches analyzing, by the computing system, the received digital media content for at least one of the characteristics of desired digital media content specified by the promoter (See “In block 114, the server employs artificial intelligence or predictive analysis (e.g. machine learning, decision tree learning, association rule learning, neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, representation learning) to analyze song of current artist based on beat/vocals/style against prior artist in the database to predict where the current artist can target their music around world and show how other artists in that area have been trending over time and succeeded/failed based on various factors (e.g. demographic relevance such as age, education level, household status of potential listeners).” in Paragraph [0029] wherein the “song of current artist” is considered to be the “received digital media content.” and “In block 116, the server match current artist profile to DJ profiles around world.” in Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan to include analyzing the received digital media content for at least one of the characteristics of desired digital media content specified by the promoter, as taught by Lewis in order to help DJ’s in choosing appropriate songs at an event or a club. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Lewis, Whilby, and Zulueta; Dean (See attached NPL, “Spinfire: DJs Paid by Artists to Play Tracks”; hereinafter “Zulueta”).
Regarding Claim 4, Morgan in view of Lewis and Whilby teaches all the limitations of Claims 1 and 2 as described above. Morgan also teaches … the content promoter is a DJ (See “The purpose of this mobile application is to provide a digital marketplace platform for the purpose of matching service requestors (Music Artists) with service providers (DJs). Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content.” in Paragraph [0003]).
Morgan in view of Lewis and Whilby does not explicitly teach; however, Zulueta teaches wherein the event is a setlist (See Page 1 of the attached NPL – “Spinfire is an app for iOS and Android that allows DJs to sell “plays” during their sets. Artists can then pay DJs a fee ($20-$500) for them to play their tracks.” and see also Page 2 of the attached NPL – “Spinfire’s model is simple. Offer a platform for a DJ to earn money by playing tracks. Artists pay to have tracks played. DJ plays the tracks at some point in their set and send video proof to the artist… After signing up, DJs can start posting events and artists can start browsing the listings… Once a DJ receives a request, DJs must play that track within the time of their event.” It can be seen that the event is a setlist).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan in view of Lewis and Whilby to include the event being a setlist, as taught by Zulueta in order to enable artists to search for available slot of DJ’s to play their songs. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Lewis, Whilby, and Cvinar; John (US PG Pub. No. 2020/0065853 A1; hereinafter "Cvinar").
Regarding Claim 7, Morgan in view of Lewis and Whilby teaches all the limitations of Claim 1 as described above. Morgan in view of Lewis and Whilby does not explicitly teach; however, Cvinar teaches wherein the event is a social media post, live stream, or other online performance and the promoter is an influencer (See “The video submissions can be live streaming videos. Relaying the received video submissions includes establishing real time connections (RTC) between the at least two content providers and the plurality of voters. A media stream comprising the received video submissions can be transmitted directly from the at least two content providers to the plurality of voters.” in Paragraph [0017], “In a tournament, a large number of video submissions from several users can ultimately boil down to top-influencers competing against other top influencers, with success determined by both public voting and quality judging by a brand Sponsor and/or the platform.” in Paragraph [0018], “In some embodiments, a tournament platform is provided in which content creators and, optionally, sponsors are able to participate in tournament-style video contests. A contest can include user-generated videos, including live video feeds, augmented-reality and/or virtual-reality videos, that are submitted in response to a call for a themed tournament. The themed tournaments can be sponsored, for example, by a company or other entity that wishes to promote a brand, product, charity, political party, social message, or the like. For example, the sponsor can define the criteria for a themed contest, such as the promotion of a newly released sneaker style, which is published on the tournament platform. Users wishing to participate in the contest produce and submit videos that relate to the sponsor's new sneaker style.” in Paragraph [0058], “Each user is then prompted to upload a video within an allotted period of time, (e.g., 30 minutes, 1 hour, 1 day, or the like), or to begin streaming a live video.” in Paragraph [0112], and “Challenge battles can allow contestants to either upload videos, or battle with “LIVE” streaming video relevant to the topic or theme. A user can adjust Battle Settings, such as preferences to submit uploaded video submissions or provide live streaming of video content. Challenge battles can have specific categories to allow contestants to focus on topics they find most relevant to their interests, such as, for example, music, art, or comedy.” in Paragraph [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan in view of Lewis and Whilby to include the event being a social media post, live stream, or other online performance and the promoter is an influencer, as taught by Cvinar in order to offer variety of options to variety of users. 
Regarding Claim 8, Morgan in view of Lewis, Whilby, and Cvinar teaches all the limitations of Claims 1 and 7 as described above. Morgan in view of Lewis and Whilby does not explicitly teach; however, Cvinar teaches wherein the parameters characterizing the event further include an expected number of impressions (See “The tournament platform can further be configured to charge sponsors to initiate a contest, to charge sponsors per approved video content submission, to charge content providers for entries submitted to the contest, to charge sponsors for the success of the contest through quantifiable metrics (e.g., number of views, votes, clicks, submission of entries, or any combination thereof), and/or to charge for the successful completion of a contest. Sponsors can also be charged for any supporting advertisements on the pages of the contest.” in Paragraph [0077], “Additionally, each contest creator can create an advert—e.g., comprising a title, picture and/or video, description, and/or URL. The advert is stored in a database and automatically generated and visually-placed on the detailed front-end pages of the Brand Sponsored contest. These adverts can automatically track impressions and clicks and be relayed back to the brand-sponsor.” in Paragraph [0140], and also see Paragraph [0185]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan in view of Lewis and Whilby to include an expected number of impressions, as taught by Cvinar in order to make the mobile application more efficient.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Lewis, Whilby, and Gauglitz et al. (US PG Pub. No. 2017/0221095 A1; hereinafter "Gauglitz").
Regarding Claim 10, Morgan in view of Lewis and Whilby teaches all the limitations of Claim 1 as described above. Morgan in view of Lewis and Whilby does not explicitly teach “a reminder notification”; however, Gauglitz teaches wherein the available slot at the event is associated with a date and time for the available slot, the method further comprising: providing, to the content promoter at or before the date and time for the available slot, a reminder notification to present the received digital media content during the available slot (See “The app provides methods for providing personal interests and other user information for use by the system to present to the user events that may be of interest to the user, alerts on upcoming events …, and targeted advertising.” in Paragraph [0091], “The application also provides the user with alert capabilities,…” in Paragraph [0092], and “The day of the birthday party, the PicPocket® app reminds attendees of the event. The app may provide directions to the event.” in Paragraph [0131]).
The claim limitations are being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a reminder notification step of Gauglitz to improve digital club marketing mobile application of Morgan in view of Lewis and Whilby.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Lewis, Whilby, and Del Sesto; Justin (US Patent No. 6985882 B1; hereinafter "Del Sesto").
Regarding Claim 12, Morgan in view of Lewis and Whilby teaches all the limitations of Claim 1 as described above. Morgan also teaches wherein the price at which the content promoter is willing to present digital the media content during the available slot is an ask price (See “Service providers set pricing for their services and can be unique for every event location where they offer services.” in Paragraph [0019], see also “The purpose of this mobile application is to provide a digital marketplace platform for the purpose of matching service requestors (Music Artists) with service providers (DJs). Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content.” in Paragraph [0003] and “Artists will be able to view the published schedules of DJ's and submit requests to have songs played at that club or event location for the agreed upon fee.” in Paragraph [0004]).
Morgan in view of Lewis and Whilby does not explicitly teach “a bid price”; however, Del Sesto teaches wherein the artist submission includes a bid price for the available slot that is less than the ask price (See “As shown in FIG. 4G, the buyer will see the seller's start price for the avail set by station, and will enter in the buyer counter the buyer's offer for the avail set.” in Column 7, Lines 23-25 wherein “the buyer’s offer” is considered to be “a bid price that is less than the ask price” (e.g., seller’s start price)), the method further comprising: receiving, from the content promoter, an indication that the bid price for the available slot is accepted (See “The buyer may view the status of the make-good account (FIG. 4K) and the Nielsen ratings for the programs (FIG. 4U) by clicking on the corresponding icons. The buyer further enters any special comments in a field reserved for such comments, and also optionally enters a desired frequency for the commercial to be run. The buyer then has the option of saving the edits and holding the defined search, sending the bid to the seller, viewing the contract for the bid (if it has been accepted by the seller), viewing past contracts with the seller, or deleting the bid.” in Column 7, Lines 32-41 and “FIG. 5G illustrates incoming bids sent to the seller. A particular bid may be viewed by checking the appropriate field and clicking on the "view" icon, which takes the seller to FIG. 5H. FIG. 5H displays the bid information entered by the buyer as previously described (FIG. 4G). The seller may view the contract for the bid (FIG. 5P), view previous contracts (FIG. 5J), reject the bid, or accept the bid and return it to the buyer.” in Column 9, Lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital club marketing mobile application of Morgan in view of Lewis and Whilby to include a submission of a bid price and receiving the acceptance of the bid price, as taught by Del Sesto in order to allow artists to offer desired prices to content promoters.
Claims 13-20 are product claims corresponding to method Claims 1-8 and 11 (note Claim 14 is a product claim corresponding to method Claims 2 and 4 and Claim 15 is a product claim corresponding to method Claim 3). All of the limitations in Claims 13-20 are found reciting the same scopes of the respective limitations in Claims 1-8 and 11. Accordingly, Claims 13-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-8 and 11, respectively set forth above. Morgan does not explicitly teach; however, Lewis teaches a non-transitory computer-readable medium carrying instructions that, when executed by a computing system, cause the computing system to perform operations comprising (See “The present disclosure may be embodied in a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure.” in Paragraph [0049]). The motivation to combine Morgan with Lewis from Claim 1 would persist.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628      

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                         6/2/2022